United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
EDUCATION & TRAINING COMMAND,
LACKLAND AIR FORCE BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1617
Issued: January 8, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 21, 2017 appellant filed a timely appeal from a January 23, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish lower extremity
permanent impairment due to his accepted lumbar condition, warranting a schedule award.
FACTUAL HISTORY
On August 6, 2015 appellant, then a 58-year-old information technology (IT) specialist,
filed a traumatic injury claim (Form CA-1) for lower back and left leg conditions he alleged
arose in the performance of duty on July 28, 2015. He and a coworker were moving a loaded
1

5 U.S.C. § 8101 et seq.

metal cart down a ramp when it started to veer off the ramp. Appellant indicated that they
struggled to regain control of the cart and he injured his back. He did not stop work around the
time he filed his claim.2
A September 3, 2015 lumbar x-ray revealed degenerative disc and joint disease at L4-5
and L5-S1, without evidence of fracture or destructive lesion.
In a September 3, 2015 report, Dr. Jose V. Vela, an attending Board-certified internist
and family practitioner, noted that appellant complained of low back and radiating left leg pain.
He reported findings on physical examination and diagnosed lumbar strain.
OWCP initially accepted that appellant sustained a lumbar sprain. It later expanded the
accepted conditions to include lumbar intervertebral disc displacement.
A December 9, 2015 lumbar magnetic resonance imaging (MRI) scan contained an
impression of left paracentral disc herniation at L5-S1 with impingement of the exiting left L5
nerve root and traversing left S1 nerve root, and a broad-based disc bulge at L2-3 with mild
impingement of the anterior thecal sac. There was no fracture, tumor, abscess, sequestered, or
extruded disc fragment, osteomyelitis, discitis, or retroperitoneal aneurysm. The findings
showed mild degenerative disc and joint disease consistent with age, involving both the anterior
and posterior elements of the lumbar spine. There was no evidence of dysmorphism, fracture,
mass, tumor, retroperitoneal lesion, aneurysm, or suggestion of inflammatory change.
In a July 27, 2016 report, Dr. Vela reported the findings of his physical examination of
that date. He indicated that appellant exhibited mild tenderness to palpation of the lumbar
paraspinal muscles and noted that straight leg raise testing in both legs was negative.
On November 4, 2016 appellant filed a claim for a schedule award (Form CA-7).
Appellant submitted an August 23, 2016 report in which Dr. Mark Mason, an attending
Board-certified occupational medicine physician, discussed his factual and medical history and
reported the findings of the physical examination he performed on that date. Dr. Mason noted
that no electrodiagnostic studies were performed. He observed that appellant transitioned from
one position to another with minimal difficulty. Dr. Mason noted that straight leg testing was
tolerated to 40 degrees and that there were no distal symptoms with maximum tolerated straight
leg raising. He advised that it was reasonable to say that appellant reached maximum medical
improvement on July 27, 2016, the date that appellant last saw Dr. Vela, having completed all of
the diagnostic workup and treatment. Dr. Mason indicated that no further material recovery from
or lasting improvement to the compensable work condition could reasonably be anticipated from
further treatment that appellant was interested in pursuing. He noted that, according to the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent

2
Beginning on October 18, 2015, appellant received wage-loss compensation on the daily roll for intermittent
work stoppages. Some of these work stoppages were due to his attendance at physical therapy sessions to treat his
work-related condition.

2

Impairment (A.M.A., Guides),3 appellant qualified for a left lower extremity permanent
impairment rating of 14 percent due to his work injury.
Dr. Mason indicated that he used The Guides Newsletter, “Rating Spinal Nerve Extremity
Impairment Using the Sixth Edition” (July/August 2009) (The Guides Newsletter) to assign the
permanent impairment rating for the lumbar radiculopathies affecting appellant’s left lower
extremity.4 For the L5 nerve, appellant qualified for a moderate sensory loss according to Table
17-7 and this qualified for a range of impairment between two and five percent of the left lower
extremity with a grade C default value (within class 1) of three percent impairment. Dr. Mason
indicated that, for the motor component of the L5 nerve, appellant qualified for mild motor
deficit using Table 17-7 for physical examination, and qualified for range of impairment between
zero and nine percent of the left lower extremity using proposed Table 2. The default grade C
default value (within class 1) was five percent. Hence, the default rating for sensory loss was
three percent of the left lower extremity and the default rating for motor loss was five percent of
the left lower extremity. Dr. Mason indicated that these were modified by the grade modifiers
for functional history and clinical studies. For functional history, using Table 17-6, appellant
qualified under modifier 2 which resulted in a modifier adjustment of +1 (grade modifier 3
minus class 1 equaled adjustment 1). For clinical studies, using Table 17-9, he qualified for
grade modifier 2 and an adjustment of +1 (grade modifier 2 minus class 1 equaled modifier
adjustment +1). Hence, the grade modifier adjustment under the net adjustment formula was +2.
This moved appellant from the grade C default value (within class 1) to the maximum grade E
value (within class 1). For the sensory component of the nerve, this qualified for five percent
permanent impairment of the left lower extremity. For the motor component, appellant qualified
for a maximum of nine percent permanent impairment of the left lower extremity. Dr. Mason
concluded that these values combined to equal 14 percent permanent impairment of the left
lower extremity.
In November 2016, OWCP referred appellant’s case to Dr. Arthur S. Harris, an attending
Board-certified orthopedic surgeon serving as an OWCP medical adviser, and requested that he
evaluate the permanent impairment of appellant’s lower extremities.
In a November 22, 2016 report, Dr. Harris determined that appellant did not have
permanent impairment of his lower extremities under the standards of the sixth edition of the
A.M.A., Guides. He noted that appellant was seen for evaluation on August 23, 2016 by
Dr. Mason who documented his ongoing symptoms. Dr. Mason documented that a December 9,
2015 MRI scan of appellant’s lumbar spine demonstrated a disc herniation at L5-S1 and a bulging
disc at L2-3. Dr. Harris noted that Dr. Mason found that appellant had 14 percent permanent
impairment of his left lower extremity for problems associated with L5 radiculopathy. He advised
that, from review of the medical record, a lumbar disc herniation at L5-S1 had been established.
Dr. Harris indicated that, although Dr. Mason found in his August 23, 2016 report that appellant
had 14 percent left lower extremity impairment due to an L5 radiculopathy, his examination did
not demonstrate any neurologic deficit in either lower extremity. He found that, as appellant did
not have documented neurologic deficits, he was not entitled to a permanent impairment rating
based on the sixth edition of the A.M.A., Guides. Dr. Harris concluded that, for purposes of
3

A.M.A., Guides (6th ed. 2009).

4

See infra notes 12 through 14.

3

calculating a schedule award utilizing the sixth edition of the A.M.A., Guides, appellant had zero
percent permanent impairment of either lower extremity.
By January 23, 2017 decision, OWCP determined that appellant had not met his burden
of proof to establish permanent impairment of his lower extremities due to his accepted
employment condition. It based its determination on Dr. Harris’ November 22, 2016 report
which evaluated the August 23, 2016 findings of Dr. Mason.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions, and organs of the body.5 FECA,
however, does not specify the manner by which the percentage loss of a member, function, or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.6 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).7
Neither FECA nor its implementing regulations provide for the payment of a schedule
award for the permanent loss of use of the back/spine or the body as a whole.8 However, a
schedule award is permissible where the employment-related spinal condition affects the upper
and/or lower extremities.9 The sixth edition of the A.M.A., Guides (2009) provides a specific
methodology for rating spinal nerve extremity impairment.10 It was designed for situations
where a particular jurisdiction, such as FECA, mandated ratings for extremities and precluded
ratings for the spine. The FECA-approved methodology is premised on evidence of
radiculopathy affecting the upper and/or lower extremities. The appropriate tables for rating
spinal nerve extremity impairment are incorporated in the procedure manual.11
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment for the Class of Diagnosis
(CDX) condition, which is then adjusted by grade modifiers based on grade modifier for
5
5 U.S.C. § 8107(c). For a total or 100 percent loss of use of a leg, an employee shall receive 288 weeks’
compensation. 5 U.S.C. § 8107(c)(2).
6

20 C.F.R. § 10.404.

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6a (February 2013).
8

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a) and (b); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

9

Supra note 7 at Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6a(3)
(February 2013).
10

The methodology and applicable tables were initially published in The Guides Newsletter, Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition (July/August 2009).
11

See supra note 6 at Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4.

4

Functional History (GMFH) and, if electrodiagnostic testing was done, grade modifier for
Clinical Studies (GMCS).12 The net adjustment formula is (GMFH - CDX) + (GMCS - CDX).13
ANALYSIS
OWCP accepted appellant’s traumatic injury claim for lumbar sprain and expanded to
include lumbar intervertebral disc displacement. Appellant filed a claim for a schedule (Form
CA-7) and, in a May 30, 2017 decision, OWCP determined that appellant did not meet his
burden of proof to establish permanent impairment of his lower extremities due to his accepted
employment injury. OWCP based its determination on the November 22, 2016 report of
Dr. Harris, OWCP’s medical adviser, who reviewed the August 23, 2016 findings of Dr. Mason,
an attending physician.
Dr. Mason indicated that he applied the standards of the sixth edition of the A.M.A,
Guides, including The Guides Newsletter. He determined that appellant had 14 percent
permanent impairment of the left lower extremity due to sensory and motor deficits associated
with the L5 nerve root.
In his November 22, 2016 report, Dr. Harris, OWCP’s medical adviser, properly
determined that appellant did not have permanent impairment of his lower extremities under the
standards of the sixth edition of the A.M.A., Guides. He discussed Dr. Mason’s August 23, 2016
evaluation noting that, although Dr. Mason found in his August 23, 2016 report that appellant had
14 percent left lower extremity impairment due to left L5 radiculopathy, his examination did not
demonstrate a neurologic deficit in either lower extremity. It is noted that Dr. Mason reported on
August 23, 2016 that straight leg testing was tolerated to 40 degrees and that there were no distal
symptoms with maximum tolerated straight leg raising. Dr. Harris acknowledged that a
December 9, 2015 lumbar MRI scan demonstrated a disc herniation at L5-S1, but he correctly
found that an L5 radiculopathy had not been established. The Board finds that Dr. Harris properly
opined that, as appellant did not have documented neurologic deficits, he was not entitled to any
permanent impairment rating based on the sixth edition of the A.M.A., Guides. In his August 23,
2016 report, Dr. Mason specifically indicated that electrodiagnostic studies were not performed.
As noted above, a schedule award is not payable under FECA for injury to the spine or back and
The Guides Newsletter is designed to evaluate peripheral nerve impairments to the upper or lower
extremities resulting from spinal injuries.14 Dr. Harris properly concluded that, for purposes of
calculating a schedule award utilizing the sixth edition of the A.M.A., Guides, appellant had zero
percent permanent impairment of either lower extremity.
On appeal appellant contends that the opinion of Dr. Harris should not have been
accepted over that of Dr. Mason. In some instances, OWCP’s medical adviser’s opinion can
constitute the weight of the medical evidence. As long as OWCP’s medical adviser explains his
or her opinion, shows values and computation of impairment based on the A.M.A., Guides, and
considers each of the reported findings of impairment, his or her opinion may constitute the
12

A.M.A., Guides 515-21, 533.

13

Id. at 521.

14

See supra notes 8 through 12.

5

weight of the medical evidence.15 As explained above, Dr. Harris, OWCP’s medical adviser,
identified the errors in Dr. Mason’s impairment rating and then properly applied the standards of
the sixth edition of the A.M.A., Guides to find that appellant had no lower extremity permanent
impairment.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish lower
extremity permanent impairment due to his accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the January 23, 2017 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: January 8, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

15
If the attending physician misapplied the A.M.A., Guides, no conflict would exist because the attending
physician’s report would have diminished probative value and the opinion of OWCP’s medical adviser would
constitute the weight of medical opinion. Supra note 6 at Part 2 -- Claims, Developing and Evaluating Medical
Evidence, Chapter 2.810.8j (September 2010); M.P., Docket No. 14-1602 (issued January 13, 2015).

6

